Title: LeRoy, Bayard & McEvers to Thomas Jefferson, 19 March 1816
From: LeRoy, Bayard & McEvers
To: Jefferson, Thomas


            
              Sir
               Newyork the 19 March 1816.
            
            Our friends Mess. N. & J. & R Van Staphorst of Amsterdam have requested us to wait upon you with the enclosed account and to receive from you the amount thereof $6249:60 together with interest from the first day of the present year untill discharge.
            May we therefore make free to ask in what manner it will be agreeable to you to Settle this matter So that we may meet your wishes as far as lays in our Power.The three Bonds alluded to are in our possession and will in course be at your order—
            We have the honor to Subscribe with the utmost respect
            
              Sir Your very obedt & hble Servants
              LeRoy Bayard & McEvers
            
          